PER CURIAM.
Fortuna Distribution Corporation appeals the .trial court’s dismissal of its suit for declaratory relief due to lack of jurisdiction. We reverse.
The trial court’s determination that it lacked jurisdiction is plainly error. There are multiple ripe issues that squarely fall *455under the declaratory judgment act, Section 86.011, Florida Statutes (2003). See Santa Rosa County v. Admin. Comm’n Div. of Admin. Hearings, 661 So.2d 1190 (Fla.1995). Accordingly, we reverse and remand.
Reversed and remanded.